Citation Nr: 0626589	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a separate 10 percent evaluation for the 
service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from May 1951 to 
April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the RO.  

The Board notes that the RO has characterized the appeal as 
including the issue of whether clear and unmistakable error 
(CUE) exists in a January 2001 rating decision which granted 
service connection for tinnitus, but which assigned only a 
single 10 percent disability evaluation for the disorder.  
 
The record nevertheless shows that the veteran and his 
representative have not raised the issue of CUE in the 
January 2001 rating decision, and have consistently argued 
only that the veteran is currently entitled to separate 
compensable ratings for the service-connected tinnitus.  

The Board accordingly has recharacterized the issue on appeal 
as reflected on the preceding page.  If the veteran does 
desire to allege CUE in the January 2001 rating decision, he 
should so advise the RO.  

As described in further detail hereinbelow, this case had 
recently been subject to a VA-wide stay on account of 
litigation regarding the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Smith v. Nicholson, 
19 Vet. App. 63, 75 (2005).  



FINDING OF FACT

The veteran experiences recurrent tinnitus, a disability 
which, under applicable VA regulations, is already assigned a 
single disability evaluation of 10 percent.  



CONCLUSION OF LAW

The claim for a separate 10 percent disability rating for the 
service-connected tinnitus is denied as a matter of law.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003); 
38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to a separate 
10 percent disability rating for the service-connected 
tinnitus because he reportedly has tinnitus that involves 
both of his ears.  

Service connection for tinnitus was granted in January 2001.  
The RO assigned the veteran a 10 percent evaluation for the 
disorder under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

In February 2003, the representative requested that VA assign 
the veteran separate compensable ratings for bilateral 
tinnitus.  

In March 2003, the RO denied entitlement to separate 
compensable evaluations for the service-connected tinnitus.  

In several statements, the representative essentially asserts 
that 38 C.F.R. § 4.25(b) requires assignment of separate 10 
percent ratings for bilateral tinnitus in the veteran's case.  

The Board notes that in VAOPGCPREC 2-2003, VA's Office of 
General Counsel held that Diagnostic Code 6260 (currently 
codified at 38 C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

The opinion held that separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code.  

Diagnostic Code 6260 itself was revised, effective on June 
13, 2003, to provide that only a single 10 percent evaluation 
is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

The Board notes that in Smith v. Nicholson, 19 Vet. App. 63, 
75 (2005), the Court held that, with regard to tinnitus, 
38 C.F.R. § 4.25(b) allows for a separate evaluation for each 
service-connected disability arising from a single disease, 
unless otherwise provided.  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for the Federal Circuit concerning the question of 
whether VA's regulations effective prior to June 2003 
required dual evaluations for bilateral tinnitus.  

On June 19, 2006, the Federal Circuit reversed the Court's 
decision in Smith, to the extent that the Court had held that 
Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  

The Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

The Federal Circuit also noted that there was no language in 
the applicable diagnostic criteria clearly indicating that 
dual evaluations were required.  Id.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
the service-connected tinnitus.  

Therefore, the claim for separate 10 percent ratings for each 
ear for the veteran's service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



ORDER

The claim for separate 10 percent ratings for the service-
connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


